Name: Commission Regulation (EEC) No 1851/89 of 26 June 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 6. 89 Official Journal of the European Communities No L 180/43 COMMISSION REGULATION (EEC) No 1851/89 of 26 June 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other llian frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1 837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 111 5/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 4026/88 (3), as last amended by Regulation (EEC) No 1462/89 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4026/88 to the quota ­ Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 16. 7. 1980, p. 1 . 0 OJ No L 110, 29. 4. 1988, p. 36. 0 OJ No L 355, 23. 12. 1988, p. 19. 0 OJ No L 144, 27. 5. 1989, p. 35. No L 180/44 Official Journal of the European Communities 27. 6. 89 ANNEX to the Commission Regulation of 26 June 1989 fixing die import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 27 from 3 to 9 July 1989 Week No 28 from 10 to 16 July 1989 Week No 29 from 17 to 23 July 1989 Week No 30 from 24 to 30 July 1989 Week No 31 from 31 July to 6 August 1989 0104 10 90 (') 89,925 85,479 83,651 82,762 82,429 0104 20 90 (') 89,925 85,479 83,651 82,762 82,429 0204 10 00 (2) 191,330 181,870 177,980 176,090 175,380 0204 21 00 0 191,330 181,870 177,980 176,090 175,380 0204 22 10 0 133,931 127,309 124,586 123,263 122,766 0204 22 30 (2) 210,463 200,057 195,778 193,699 192,918 0204 22 50 0 248,729 236,431 231,374 228,917 227,994 020422 90 0 248,729 236,431 231,374 228,917 227,994 0204 23 00 0 348,221 331,003 323,924 320,484 319,192 0204 50 11 0 191,330 181,870 177,980 176,090 175,380 0204 50 13 0 133,931 127,309 124,586 123,263 122,766 0204 50 15 0 210,463 200,057 195,778 193,699 192,918 0204 50 19 0 248,729 236,431 231,374 228,917 227,994 0204 50 31 0 248,729 236,431 231,374 228,917 227,994 0204 50 39 0 348,221 331,003 323,924 320,484 319,192 0210 90 11 0 248,729 236,431 231,374 228,917 227,994 0210 90 19 0 348,221 331,003 323,924 320,484 319,192 () The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. ( The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82; (EEC} No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. ( The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.